IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                       IN AND FOR KENT COUNTY


SHEILA HAYFORD,                               :
                                              :     C.A. No: K14C-01-024 RBY
             Plaintiff,                       :
                                              :
      v.                                      :
                                              :
DART and DELAWARE TRANSIT                     :
CORPORATION,                                  :
                                              :
             Defendants.                      :
                                              :


                               Submitted: July 28, 2015
                                Decided: July 30, 2015


                          Upon Consideration of Defendants’
                           Motion for Summary Judgment
                                       MOOT

                                      ORDER

Sheila Hayford, Pro se.

Douglas T. Walsh, Esquire, Marshall, Dennehey, Warner, Coleman & Goggin,
Wilmington, Delaware for Defendants.




Young, J.
Hayford v. Dart, et. al.
C.A. No.: K14C-01-024 RBY
July 30, 2015

                                  DECISION
      Having, on this same day, granted Plaintiff’s motion to dismiss this action
without prejudice, Defendants’ summary judgment motion is MOOT, and is,
therefore, DENIED.
      IT IS SO ORDERED.
                                        /s/ Robert B. Young
                                                   J.

RBY/lmc
oc: Prothonotary
cc: Counsel
     Sheila Hayford
     Opinion Distribution




                                       2